Filed 6/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 113







State of North Dakota, 		Plaintiff and Appellee



v.



Allen Charles Thomas, 		Defendant and Appellant







No. 20130377







Appeal from the District Court of Kidder County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Eric B. Hetland, State’s Attorney, P.O. Box 114, Steele, N.D. 58482, for plaintiff and appellee.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for defendant and appellant.

State v. Thomas

No. 20130377



Per Curiam.

[¶1]	Allan Charles Thomas appeals from a district court judgment entered following a jury verdict finding him guilty of one count of arson under N.D.C.C. § 12.1-21-01, and 18 counts of endangering by fire or explosion under N.D.C.C. § 12.1-21-02.

[¶2]	In August 2012, a fire damaged the Lone Steer Motel in Steele, North Dakota.  Thomas was accused of intentionally starting the fire at the motel while people were present on the premises, and the State charged him with one count of arson, a class B felony, and 18 counts of endangering by fire or explosion, each a class B felony.  The district court held a three-day jury trial in August 2013.  At the close of the State’s case, Thomas moved for acquittal under N.D.R.Crim.P. 29, which the State opposed.  The court denied his motion.  The jury subsequently returned a guilty verdict on all counts.  The court entered a criminal judgment sentencing Thomas to 10 years with the Department of Corrections and Rehabilitation on count one and two years on each of the remaining 18 counts, with all sentences running consecutively.

[¶3]	On appeal, Thomas argues that his convictions should be reversed because the evidence is insufficient to sustain the guilty verdict.  We summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(3).

[¶4]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers